AFFIRMED and Opinion Filed May 16, 2022




                                    S   In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-21-00208-CV

                    SAMUEL T. RUSSELL, Appellant
                                V.
               DALLAS COUNTY TAX AUTHORITY, Appellee

                On Appeal from the 14th Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-19-09405

                         MEMORANDUM OPINION
              Before Justices Partida-Kipness, Reichek, and Goldstein
                            Opinion by Justice Reichek
      Samuel T. Russell, appearing pro se as he did below, appeals the trial court’s

order dismissing his suit without prejudice to refiling with the proper parties and

allegations to support his claim. For reasons set out below, we affirm the trial court’s

order of dismissal.

                                  BACKGROUND

      After Russell lost a delinquent tax suit brought against him by various taxing

entities in Dallas County, see Russell v. Dallas Co., No. 05-17-01475-CV, 2019 WL

911713 (Tex. App.—Dallas Feb. 25, 2019, pet. denied) (mem. op.) (the “2017
                                           1
Lawsuit”), he filed this trespass to try title action involving the same property.

Russell named “Dallas County Tax Authority” as the sole defendant, alleging he had

“squatter’s rights” to the property located at 2758 Locust Street in Dallas, Texas, and

DCTA unlawfully took the property from him pursuant to the judgment in the earlier

tax suit. Russell wanted to “retain” the property without back taxes or recover the

money he spent on property.

      Over the next two years, Russell sought default judgments against DCTA

based on attempted service on the law firm that represented the plaintiff-taxing units

in the 2017 Lawsuit, Dallas County Clerk John F. Warren, and ultimately Dallas

County Judge Clay Jenkins. DCTA did not file an answer. At a dismissal hearing

on January 5, 2021, Russell appeared by telephone, and an attorney was present via

Zoom “to observe” the proceedings on behalf of DCTA but stated DCTA had not

been properly served.

      The following day, the trial court issued a lengthy status order, setting out the

history of the case, the history of the earlier-filed tax case, Russell’s attempts to serve

DCTA, and the problems with his petition. The trial court ordered Russell to amend

his pleadings to state a legally cognizable basis for his claims and reset the case for

the dismissal docket. The court warned that Russell’s failure to appear at the

dismissal hearing or failure to amend his pleadings as ordered would result in the

case being dismissed.



                                           –2–
        Russell did not file an amended pleading and instead filed a 21-page reply to

the court’s order and renewed his request for default judgment. Thus, at the

subsequent dismissal hearing, at which Russell appeared by Zoom via telephone, the

trial court dismissed his case. In its order, the trial court stated as follows:

        The Court confirmed that the judgment in related Tax Case No. TX-17-
        00409 did not make the Dallas County Tax Authority the owner of the
        property located at 2758 Locust Street, Dallas, Texas 75216 (the
        Property) and Plaintiff Russell’s Fourth Amended Petition in this case
        still does not have the proper parties and still does not meet the legal
        requirements for a trespass to try title case as to the Property.
        Accordingly, the undersigned finds this case should be dismissed
        without prejudice to the right of Plaintiff Russell to refile with the
        proper parties and allegations supporting his request; additionally,
        Plaintiff Russell was encouraged to seek legal counsel to assist him if
        he intends to proceed.

        Russell appealed.

                                        DISCUSSION

        In three issues, Russell contends the trial erred by (1) not granting one of his

several motions for default judgment, (2) dismissing his lawsuit when “the rightful

owners of the property had been served and filed no [a]nswer,” and (3) denying him

a jury trial. DCTA did not file a brief. 1

1. Briefing Standards

        Before turning to the merits of Russell’s complaints, we first address his brief.



    1
      This Court received a letter from the attorney representing the “Dallas County Taxing Units which
were the subject of a lawsuit filed by Mr. Russell.” The attorney stated that Russell failed to obtain service
of process on any of the taxing units and further advised the Court that the taxing units would not be filing
a response to the appeal “for the reason that they were never subject to the trial court’s jurisdiction.”
                                                    –3–
It contains seventy-six pages, excluding the appendix, and relies primarily on

passing references to inapplicable authority and generally lacks clarity and

substantive analysis to support his issues.

      We construe the rules of appellate procedure reasonably, yet liberally, so that

the right of appeal is not lost by imposing requirements not absolutely necessary to

effect the purpose of the rule. Morton v. Nguyen, 412 S.W.3d 506, 509 (Tex. 2013).

This includes how those rules apply to the pleadings and briefs of a pro se litigant.

In re N.E.B., 251 S.W.3d 211, 211–12 (Tex. App.—Dallas 2008, no pet.). At the

same time, however, we hold pro se litigants to the same standards as licensed

attorneys and require them to comply with applicable laws and rules of procedure.

To do otherwise would give a pro se litigant an unfair advantage over a litigant

represented by counsel. Id.

      The Texas Rules of Appellate Procedure control the required contents and

organization of an appellant’s brief. See TEX. R. APP. P. 38.1; ERI Consulting

Eng’rs, Inc. v. Swinnea, 318 S.W.3d 867, 880 (Tex. 2010). Under those rules, to

present an issue to this Court, an appellant’s brief must, among other things,

concisely state all issues or points presented for review and “contain a clear and

concise argument for contentions made, with appropriate citations to authorities and

to the record.” See TEX. R. APP. P. 38.1(f); see also Pak v. Ad Villarai, LLC, No. 05-

14-01312-CV, 2018 WL 2077602, at *3 (Tex. App.—Dallas 2018, pet. denied)

(mem. op.). Bare assertions of error, without argument or authority, waive error.

                                         –4–
Fredonia State Bank v. Gen. Am. Life Ins. Co., 881 S.W.2d 279, 284 (Tex. 1994)

(explaining appellate court has discretion to waive points of error due to inadequate

briefing). With this in mind, we turn to Russell’s issues.

2. Failure to Grant Default Judgment

      In his first issue, Russell contends the trial court erred by denying his many

motions for default judgment.

      A default judgment is improper against a defendant who has not been served

in strict compliance with the law, accepted or waived service, or entered an

appearance. TEX. R. CIV. P. 124; Wilson v. Dunn, 800 S.W.2d 833, 836 (Tex. 1990).

The party requesting service must ensure that proper service is accomplished and

that the record reflects proper service. Id. Without notice via the required service

of citation or a waiver thereof, nothing short of a general appearance will confer

personal jurisdiction upon the trial court. Cotton v. Cotton, 57 S.W.3d 506, 511

(Tex. App.—Waco 2001, no pet..

      According to Russell’s fourth amended petition, he filed the amended

pleading to “correct service to the proper party.” Although the petition names Dallas

County Tax Authority as defendant, Russell sought service on Dallas County,

“which may be served to Clay Jenkins, the Dallas County Judge, at 411 Elm St.,

Dallas, TX, 75202 or wherever he may be found.” In his brief, Russell does not

explain why service on County Judge Clay Jenkins would be proper as to “Dallas



                                        –5–
County Tax Authority,” nor has he made any legal authority to establish that he

obtained proper service on any entity.

       Our research has not revealed a separate legal entity known as the Dallas

County Tax Authority; rather, our research shows it is a term sometimes used to

collectively refer to the taxing units in Dallas County. See e.g., Russell, 2019 WL

911713, at *1 (Dallas County, City of Dallas, Dallas Independent School District,

Dallas County School Equalization Fund, Dallas County Community College

District, and Parkland Hospital District as “the taxing authorities”); Pete Dominguez

Enter., Inc. v. County of Dallas, 188 S.W.3d 385, 386 (Tex. App.—Dallas 2006, no

pet.) (same); Roman Catholic Diocese of Dallas v. County of Dallas Tax Collector,

228 S.W.3d 475, 477 (Tex. App.—Dallas 2007, no pet.) (same); Dallas Co. v. Yellow

Cab of Dallas, Inc., 573 S.W.2d 44, 45 (Tex. App.—Eastland 1978, writ ref’d n.r.e.)

(referring to city of Dallas, Dallas County, and Dallas Independent School District

as “Dallas County tax authorities). Based on our record, including the references in

Russell’s petition to “Defendants” and his reliance on the judgment in the 2017

Lawsuit to evidence ownership in DCTA, we surmise that Russell intended to

include as defendants in this suit the same plaintiffs-taxing units as in the 2017

Lawsuit.2




   2
      The 2017 Lawsuit was brought by Dallas County, the City of Dallas, Dallas Independent School
District, Dallas County School Equalization Fund, Dallas County Community College District, and
Parkland Hospital District.
                                              –6–
        While Jenkins, as county judge, is the proper party for service of process for

Dallas County,3 Dallas County was not a named defendant. Moreover, citation was

issued to “DALLAS COUNTY TAX AUTHORITY BY SERVING CLAY

JENKINS, COUNTY JUDGE.” As the trial court noted in its January 6, 2021 status

order and the record shows, service was executed by delivering the citation and

petition to “DALLAS COUNTY TAX AUTHORITY, BY DELIVERING TO

CLAY JENKINS, COUNTY JUDGE, WHERE THE DOCUMENT WAS

ACCEPTED BY DOROTHY EVANS, AUTHORIZED AGENT FOR SERVICE

OF PROCESS” in person. There is nothing in the record to show that Evans was

authorized to accept service on behalf of Jenkins for Dallas County. But, assuming

she was and Dallas County was therefore served, Russell does not explain how the

substantive allegations in the pleadings put Dallas County on notice it was being

sued. Moreover, the record does not show any attempts to serve the remaining taxing

entities. See TEX. R. CIV. P. 17.024.

        We note that, in his brief, Russell makes passing references to the fact that

counsel for DCTA appeared at more than one of the dismissal docket hearings. He

does not, however, present any argument to establish that the attorney took any




    3
    In a suit against a county, citation must be served on the county judge. See TEX. CIV. PRAC.
& REM. CODE ANN. § 17.024(a).



                                                 –7–
action constituting a general appearance in the case.4 We conclude Russell has not

shown he was entitled to default judgment. We overrule his first issue.

3. Dismissal Order

       In his second issue, Russell contends the trial court erred by dismissing his

suit when the “Appellees were the legally granted Property owners as noted” in the

judgment in the 2017 Lawsuit.

       Generally, a trial court has discretion to dismiss a case when a plaintiff refuses

or fails to cure defects in pleadings following the sustaining of special exceptions.

See Cole v. Hall, 864 S.W.2d 563, 566–67 (Tex. App.—Dallas 1993, writ dism’d

w.o.j.).

       Here, Russell does not attack the dismissal order with any substantive law or

analysis. Rather, his appeal is premised on his unsupported belief that the 2017

judgment –– awarding delinquent taxes to the multiple taxing units in Dallas County

and allowing an order of sale if a taxing unit so requested –– has made those taxing

units the owners of the property. But, as the trial court noted in its order, the prior

judgment “did not make the Dallas County Tax Authority the owner of the property.”

See TEX. R. CIV. P. 783 (setting out requisites of trespass to try title petition,


   4
      The mere presence of a party or his attorney does not constitute a general appearance; rather,
a party enters a general appearance when it (1) invokes the judgment of the court on any question
other than the court’s jurisdiction, (2) recognizes by its acts that an action is properly pending, or
(3) seeks affirmative action from the court. In re D.M.B., 467 S.W.3d 100, 103 (Tex. App.—San
Antonio 2015, pet. denied); Bradford v. Bradford, 971 S.W.2d 595, 598 (Tex. App.—Dallas 1998,
no pet.) (party who is “silent figurehead in the courtroom, observing the proceedings without
participating,” has not generally appeared).
                                                –8–
including an allegation that “the defendant afterward unlawfully entered upon and

dispossessed him of such premises, stating the date, and withholds from him the

possession thereof). Because Russell has not provided any substantive analysis to

support his position that “Dallas County Tax Authority” owns the property that is

the subject of this suit or to show that he has pleaded a legally cognizable claim with

the proper parties, we conclude this issue is inadequately briefed and is waived. See

TEX. R. APP. P. 38.1(i); see also Pak, 2018 WL 2077602, at *3 (“We have no right

or obligation to search through the record to find facts or research relevant law that

might support an appellant’s position because doing so would ‘improperly transform

this Court from neutral adjudicators to advocates.’”).

      For the reasons set out above, we conclude Russell has not shown that the trial

court erred in dismissing his lawsuit. Having so concluded, we need not reach his

complaint that the court erred in denying him a jury trial. See TEX. R. APP. P. 47.4.

      We affirm the trial court’s order of dismissal without prejudice.




                                            /Amanda L. Reichek/
                                            AMANDA L. REICHEK
                                            JUSTICE

210208F.P05




                                         –9–
                                    S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                   JUDGMENT

SAMUEL T. RUSSELL, Appellant                   On Appeal from the 14th Judicial
                                               District Court, Dallas County, Texas
No. 05-21-00208-CV           V.                Trial Court Cause No. DC-19-09405.
                                               Opinion delivered by Justice
DALLAS COUNTY TAX                              Reichek; Justices Partida-Kipness
AUTHORITY, Appellee                            and Goldstein participating.

       In accordance with this Court’s opinion of this date, the judgment of the trial
court is AFFIRMED.

      It is ORDERED that appellee DALLAS COUNTY TAX AUTHORITY
recover its costs of this appeal from appellant SAMUEL T. RUSSELL.


Judgment entered this 16th day of May 2022.




                                        –10–